Case 2:18-cv-00504-JRG-RSP Document 157 Filed 01/16/20 Page 1 of 7 PagelD #: 5977
FILED UNDER SEAL PURSUANT TO PROTECTIVE ORDER

IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF TEXAS

MARSHALL DIVISION
§
UNILOC 2017 LLC, § CASE NO. 2:18-cv-00504-JRG
§ JURY TRIAL DEMANDED
Plaintiff, §
§ Filed Under Seal
Vv. §
§
GOOGLE, INC., §
§
Defendant. §
§
§

PLAINTIFF’S SUR-REPLY IN OPPOSITION TO MOTION TO TRANSFER VENUE!

 

' Cites to Uniloc’s exhibits herein refer to the exhibits attached to Uniloc’s response filed in Case No. 2:18-cv-00548
or to Uniloc’s sur-reply filed in the same case.
Case 2:18-cv-00504-JRG-RSP Document 157 Filed 01/16/20 Page 2 of 7 PagelD #: 5978
FILED UNDER SEAL PURSUANT TO PROTECTIVE ORDER

A. THE PRIVATE INTEREST FACTORS WEIGH AGAINST TRANSFER.

Ease of access to sources of proof weighs against transfer. Google does not dispute that
the location of its documents weighs heavily against transfer. See Resp., Argument § A(1)(a). It
is also undisputed that Uniloc’s electronic documents accessible from either district and its
physical documents are in this District. Thus, access to party documents disfavors transfer.

Knowing this, Google focuses primarily on “non-party” documents that can be obtained
directly from Uniloc. Google’s claim that it cannot obtain information about EE directly
from Uniloc 2017 is blatantly false. Uniloc 2017 has already produced ample information about
Ms. The parties’ disagreement over the discoverability of certain information relating to
MME dloes not make that information “non-party” information or somehow prove that
discoverable information about HM cannot be produced by Uniloc 2017.

In its -504 reply brief, Google appears to have inadvertently left in the allegation that
Uniloc “does not dispute that many prior artists are in the Northern District and none are in the
Eastern District,” as Google’s motion in the -504 case does not claim there are any prior artists in
the Northern District, much less offer evidence of any.

Moreover, Google does not need documents from HM. After filing a miscellaneous
action in Delaware to compel I to produce documents and witnesses, Google asked the
District of Delaware to close the action because Google was “receiving from Uniloc 2017 LLC in
the underlying litigations pending in the Eastern District of Texas standing- and transfer-related
documents called for by Google’s third-party subpoenas.” See Uniloc Resp., Richins Decl. Ex. 8.

Even if Google did need documents from HEE, Google knows those documents would

most likely come from New York, not California. In response to Google’s motion to compel,

 

? As stated in the declaration of Uniloc’s counsel, Uniloc has produced numerous documents relating to the
Me. The following are examples of documents produced by Uniloc relating to ii:
(1) Uniloe Common Production to Google Bates Nos. 0032769 — 0032772 (agreement including definition
of “i ): (2) 0033107 (same); (3) 0004456 — 0004465 (same); (4) 0010745 — 0010754
(same); and (4) 0030401 — 0030408 (excerpts of January 2019 Turner deposition relating to the ii’
ME, including testimony specifically answering at least one question Google claims Uniloc has not
answered - the location of Mr. Ford).
Case 2:18-cv-00504-JRG-RSP Document 157 Filed 01/16/20 Page 3 of 7 PagelD #: 5979
FILED UNDER SEAL PURSUANT TO PROTECTIVE ORDER

MME submitted a declaration stating that the “primary United States headquarters for Hl
a es |, | ee) |
| is in New York. See Meisels Decl., {5 (attached hereto as Ex. 1 to Day Decl.).
M’s legal and compliance department is primarily based in New York and has primary control
of the corporate business records of Hl, MM and ME. /d. at 8. Hs legal and compliance
department in New York is also “responsible for coordinating the collection and production of
records and data for purposes of responding to litigation discovery requests[.]” Jd. at 4 8.

The convenience of willing nonparty witnesses weighs against transfer. Google does
not dispute in its reply that it fails to identify any willing nonparty witnesses. Google also cannot
dispute that, to the extent necessary, Mr. MM and Mr. EM are willing to testify in this
District, not the CAND.

Compulsory process does not favor transfer. Google fails to prove alleged third-party
Uniloc or HM witnesses have any relevant information Google cannot obtain directly from
Uniloc. As Google represented to the District of Delaware, it does not need information from
Ms. §Uniloc’s objection to Google’s 30(b)(6) notice that Uniloc 2017 could not tender a
witness with knowledge concerning “relationships between ‘HM Entities’ to the extent such
relationships do not involve Uniloc 2017” does not prove otherwise. Google does not and cannot
argue such information is relevant.

Further, as discussed above, Google does not need to obtain information about Zi!
from third parties. The parties’ dispute about the discoverability of irrelevant, proprietary
information relating to NM does not render that information “third-party” information.

And while there is no need for testimony from HM, if this Court finds it necessary,
ES 21 EE are willing to testify in this District. See Day Decl., 5. Megan
Johnson is no longer at i/7/’”!). //. 3 22ve 10
personal knowledge of the day to day operations of Uniloc 2017 or its pending patent infringement
litigations. Id.

As explained above, Google identifies no prior artists in the CAND in the -504 case. It’s

2
Case 2:18-cv-00504-JRG-RSP Document 157 Filed 01/16/20 Page 4 of 7 PagelD #: 5980

GIT CIVTINIMNGCD ¢ AT DTIIPCTTA, Try DROTT TIVE ORTET
FILED UNDER SEAL PURSUANT TO PROTECTIVE ORDER

allegation that there are “many” prior artists in the CAND and none in this District appears to be
a typo.

The cost of attendance for party witnesses does not favor transfer. Google does not
dispute that there are no Uniloc party witnesses in the CAND. Further, this District is more
convenient for Uniloc party witnesses. For Mr. Pedersen, travel from New Jersey to San Francisco
is significantly less convenient than travel to this District. For Mr. Etchegoyen and Mr. Turner,
the cost of traveling to this District is only slightly more while the cost of food and lodging in this
District is significantly less. Further, this District is more convenient for all of Uniloc’s potential
party witnesses because Uniloc has an office in this District where they can meet. The Uniloc
employees that live near this District are identified in the Turner Declaration attached to Uniloc’s
response. Uniloc Resp., Turner Decl. § 2.

Google fails to offer admissible evidence concerning the identity of its own potential party

 

 

3 Uniloc Resp., Richins Decl., Ex. 12 at 36:16 — 37:17; 49:15 — 50:6; 57:19-23; 58:3 — 59:16; 67:7-68:24.
Case 2:18-cv-00504-JRG-RSP Document 157 Filed 01/16/20 Page 5 of 7 PagelD #: 5981
FILED UNDER SEAL PURSUANT TO PROTECTIVE ORDER

 

Other practical problems weigh against transfer. Practical problems weigh against

transfer because the parties have begun Markman briefing and this Court has invested itself in this
case, including by the appointment of technical advisors. Google argues these events should be
ignored because they occurred after filing. Under Google’s erroneous reasoning, the advanced
stage of a case would never be considered during transfer analysis.

B. THE PUBLIC INTEREST FACTORS DO NOT FAVOR TRANSFER,

Court congestion weighs against transfer. This Court has recently recognized that court
congestion weighs against transferring cases from this District to the CAND. The report this Court
relied on included all cases filed on or after January 1, 2008, which appears to be the most
comprehensive statistics (and, therefore, likely the most reliable) available from Docket Navigator.
Google tries to rebut this by cherry-picking statistics accounting only for cases filed on or after
January 1, 2016. Google fails to mention that average and median times to trial from the same
source for all cases filed since January 1, 2017 favor this District. Second Richins Decl., Ex. A-8.
And measured by the average time to trial, the only way for Google to cite statistics tending to
favor the CAND is to consider (as Google did) only cases filed on or after January 1, 2016. The
same report, using January | of any other year available as the starting point (including years
before and after 2016), shows the average time to trial is shorter in this District. Jd. at Ex. A-1 —
A-10.

The CAND does not have a stronger localized interest than this District. Unable to
point to any ties Uniloc has to the CAND, Google continues to rely on general ties to California
and alleged third-party ties to California. The connection of third parties to the CAND does not
give the CAND a localized interest in this litigation. Uniloc 2017 and its predecessor entities have

been in this District for more than a decade. Uniloc 2017 has no office or employees in the CAND.
Case 2:18-cv-00504-JRG-RSP Document 157 Filed 01/16/20 Page 6 of 7 PagelD #: 5982
FILED UNDER SEAL PURSUANT TO PROTECTIVE ORDER

This District has at least as much interest in the outcome of this case as the CAND.
CONCLUSION
On balance, the private and public interest factors weigh against transfer. Thus, because
Google has not met its “substantial burden” in showing that a transfer to the CAND is “clearly

more convenient,” its Motion should be denied.

Dated: January 13, 2020 Respectfully submitted,

/s/ James L. Etheridge

James L. Etheridge

Texas State Bar No. 24059147

Ryan S. Loveless

Texas State Bar No. 24036997

Brett A. Mangrum

Texas State Bar No. 24065671
Travis Lee Richins

Texas State Bar No. 24061296
ETHERIDGE LAW GROUP, PLLC
2600 E. Southlake Blvd., Suite 120 / 324
Southlake, Texas 76092

Telephone: (817) 470-7249
Facsimile: (817) 887-5950
Jim@EtheridgeLaw.com
Ryan@EtheridgeLaw.com
Brett@EtheridgeLaw.com
Travis@EtheridgeLaw.com
ATTORNEYS FOR UNILOC

 

CERTIFICATE OF SERVICE

I certify that on January 13, 2020 the foregoing document was served upon all counsel of
record by email.

/s/ Travis Lee Richins
Tavis Richins
Case 2:18-cv-00504-JRG-RSP Document 157 Filed 01/16/20 Page 7 of 7 PagelD #: 5983
FILED UNDER SEAL PURSUANT TO PROTECTIVE ORDER

CERTIFICATE TO FILE UNDER SEAL

I certify that this response is being filed under seal pursuant to the protective order entered
in this case.
/s/ Travis Lee Richins
Travis Richins
